Case 1:20-cv-10195-CM Document18 Filed 12/22/20 Page 1 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 1 of 26

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

GEIGTECH EAST BAY LLC,
Plaintiff, Civil Action No: 1:20-cv-10195-CM

v. JURY TRIAL DEMANDED
LUTRON ELECTONICS CO., INC.

Defendant.

 

 

AGREED PROTECTIVE ORDER
In order to expedite the flow of discovery materials, facilitate the prompt resolution of
disputes over confidentiality of discovery materials, adequately protect information the Parties
are entitled to keep confidential, ensure that only materials the Parties are entitled to keep
confidential are subject to such treatment, and ensure that the Parties are permitted reasonably
necessary uses of such materials in preparation for and in the conduct of trial, pursuant to Fed. R.
Civ. P. 26(c), it is hereby ORDERED THAT:

L INFORMATION SUBJECT TO THIS ORDER

A. Confidential discovery materials produced in this case may be designated as one
of two categories; CONFIDENTIAL or CONFIDENTIAL ATTORNEYS EYES ONLY. Both
of these categories of information shall be identified collectively in this Order by the title
“Protected Information.” Discovery material may be designated as Protected Information by the
Producing Party by marking it “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEYS EYES
ONLY” in accordance with this Order.

B. The Parties acknowledge that this Order does not confer blanket protections on

all disclosures during discovery, or in the course of making initial or supplemental disclosures

 

 

-|- *

. | USmC SDNY
AGREED PROTECTIVE ORDER DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED:_/2

 

 

 

 

 

 

 

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 2 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 2 of 26

under Rule 26(a). Designations under this Order shall be made with care and shal! not be made
absent a good faith belief that the designated material satisfies the criteria set forth below. If it
comes to a Producing Party's attention that designated material does not qualify for protection at
all, or does not qualify for the level of protection initially asserted, the Producing Party must
promptly notify all other Parties that it is withdrawing or changing the designation.

C. Nothing in this Order shall be construed to prejudice any Party’s right to use any
Protected Information in court or in any court filing with the consent of the Producing Party or
by order of the Court.

D. This Order is without prejudice to the right of any Producing Party to seek further
or additional protection of any Protected Material or to modify this Order in any way, including,
without limitation, an order that certain matter not be produced at all.

E, Protected Information

1. For purposes of this Order, Protected Information shall mean only that
discovery material or testimony so designated by a Producing Party, including any Party to this
action and any non-party producing information voluntarily or pursuant to a subpoena or court
order in connection with this action, that the Producing Party believes in good faith to be trade
secret or other confidential research, development, or commercial information, as such terms are
used in Fed. R. Civ. P. 26(c)(1)(G), or any material or testimony that has not been published or
otherwise made publicly available where the Producing Party reasonably believes it owes an
obligation of confidentiality to an employee or third party with respect to such material or
testimony. Protected Information obtained by any Party pursuant to discovery in this action may

be used only for purposes of this action.

-2-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 3 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 3 of 26

2, Written discovery, documents (which include “electronically stored
information,” as that phrase is used in Federal Rule of Civil Procedure 34), and tangible things
that meet the requirements for the Protected Information designations listed in Paragraph I(E)
may be so designated by placing the appropriate designation on every page of the written
material prior to production. For digital files being produced, the Producing Party may mark each
viewable page or image with the appropriate designation, and mark the medium, container,
and/or communication in which the digital files were contained.

3, All Protected Information not reduced to documentary, tangible or physical
form or which cannot be conveniently designated as set forth in paragraph 2 shall be designated by
the Producing Party by informing the Receiving Party of the designation in writing.

4, Any documents (including physical objects) made available for inspection
by counsel for the Receiving Party prior to producing copies of selected items shall initially be
considered, as a whole, designated CONFIDENTIAL ATTORNEYS EYES ONLY (unless
otherwise designated at the time of inspection) for twenty-one days following the inspection.
During this period, the Producing Party may designate the Protected Information as
CONFIDENTIAL or CONFIDENTIAL ATTORNEYS EYES ONLY in accordance with this
Order.

5, The following are examples of information that is not Protected
Information:

a. Any information that is or, after its disclosure to a Receiving Party,
becomes part of the public domain as a result of publication not involving a violation of this

Order or other obligation to maintain the confidentiality of such information;

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 4 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 4 of 26

b. Any information that the Receiving Party can show was already
publicly known prior to the disclosure,

&, Any information that the Receiving Party can show by written
records was received by it from a source who obtained the information lawfully and under no
obligation of confidentiality to the Producing Party;

d. Any information which the Receiving Party can show was
independently developed by it after the time of disclosure by personnel who did not have access
to the Producing Party’s Protected Information;

@, Any advertising materials that have been actually published or
publicly disseminated; and

f. Any materials that have been disseminated to the public.

g. Documents that include no Protected Information

6. Documents designated CONFIDENTIAL and information contained
therein shall be available only to:

a. Outside litigation counsel of record for the Receiving Party and
supporting personnel employed in the law firm(s) of outside litigation counsel of record, such
as attorneys, paralegals, legal translators, legal secretaries, legal clerks and shorthand reporters
to whom it is reasonably necessary to disclose the information for this litigation,

b. Technical advisers and their necessary support personnel, subject
to the provisions of paragraphs [IA-IIF herein, and who have signed and provided the form
attached hereto as Exhibit A; the term “technical adviser” as used herein shall mean independent
outside expert witnesses or consultants (i.c., not employees of a Party or of a competitor of a
Party, and who at the time of retention are not anticipated to become employees of a Party or a

-4.

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 5 of 26
Case 1'20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 5 of 26

competitor of a Party) with whom counsel may deem it necessary to consult and who comply
with Section 3;

Cc, Officers and employees of the Parties who are actively involved in
the prosecution or defense of this Action who, prior to any disclosure of Protected Information to
such person, have signed the form attached hereto as Exhibit A.

d. The Court, its personnel, law clerks, stenographic reporters and
appointed special masters (under seal or with other suitable precautions determined by the
Court);

€. Independent legal translators retained to translate in connection
with this action; independent stenographic reporters and videographers retained to record and
transcribe testimony in connection with this action; graphics, translation, or design services
retained by counsel for purposes of preparing demonstrative or other exhibits for deposition,
trial, or other court proceedings in the actions; non-technical jury or trial consulting services
not including mock jurors; persons or entities that provide litigation support services such as
photocopying, preparing exhibits or demonstrations, organizing, storing, retrieving data in any
form or medium; provided that all such outside vendors agree to maintain the confidentiality of
documents pursuant to this Protective Order;

f. Any mediator who is assigned to hear this matter, and his or her
staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order;

g. An author, signatory, or prior recipient of the document or the
original source of the CONFIDENTIAL information. Such person shall be given access only to

the specific document or information therein.

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 6 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 6 of 26

F, Information Designated “CONFIDENTIAL ATTORNEYS EYES ONLY”

h. The CONFIDENTIAL ATTORNEYS EYES ONLY designation is
reserved for Protected Information that constitutes or contains (a} commercially sensitive
marketing, financial, sales, web traffic, research and development, or technical data or
information; (b) commercially sensitive competitive information, including, without limitation,
information obtained from a nonparty pursuant to a current Nondisclosure Agreement (“NDA”);
(c) information or data relating to future products not yet commercially released and/or strategic
plans; (d) settlement agreements or settlement communications, the disclosure of which is likely
to cause harm to the competitive position of the Producing Party; (e) trade secrets, pricing
information, sales or marketing forecasts or plans, sales or marketing strategy, product
development information, sensitive employee personal information, customer lists, other non-
public information of similar competitive and business sensitivity, and/or (f) information that is
likely to cause economic harm or significant competitive disadvantage to the Producing Party if
disclosed. In determining whether information should be designated as CONFIDENTIAL
ATTORNEYS EYES ONLY, each Party agrees to use such designation only in good faith.

2. Documents designated CONFIDENTIAL ATTORNEYS EYES ONLY
and information contained therein shall be available only to the persons or entities listed in
paragraphs 1.E.6.a, b, d, e, f, and g, along with in-house counsel for the Parties (and their
necessary support personnel) who either have responsibility for making decisions dealing
directly with the litigation of this Action, or are assisting outside counsel in the litigation of this

Action and have signed the form attached hereto as Exhibit A.

AGREED PROFECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 7 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 7 of 26

G. Source Code

In the event source code is requested, produced, or generated in disclosures or responses
to discovery in this matter, the Parties shall negotiate in good faith the terms of a Supplemental
Stipulated Protective Order governing the production of source code. In the event the Parties are
able to reach agreement on the terms of a Supplemental Stipulated Protective Order, the
Receiving Party shall move for entry of the Supplemental Stipulated Protective Order. In the
event the Parties are unable to reach agreement on the terms of a Supplemental Stipulated
Protective Order, any Party may move for entry of a proposed Supplemental Stipulated
Protective Order, The Producing Party shall not be required to produce any source code until the
Court has entered a Supplemental Protective Order.

II, DISCLOSURE OF TECHNICAL ADVISERS

A. Information designated by the Producing Party under any category of Protected
Information and such copies of this information as are reasonably necessary for maintaining,
defending, or evaluating this litigation may be furnished and disclosed to the Receiving Party’s
technical advisers and their necessary support personnel.

B. No disclosure of Protected Information to a technical adviser or his/her necessary
support personnel shall occur until that person has signed the form attached hereto as Exhibit A,
and a signed copy has been provided to the Producing Party; and to the extent there has been an
objection under paragraph II.C., that objection is resolved according to the procedures set forth
below. No disclosure of Protected Information may be provided to an expert or consultant that is
a current officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at
the time of retention to become an officer, director or employee of a Party or of a competitor of a
Party, unless that expert or consultant otherwise qualifies under paragraph I.E.6.c to receive the

7.

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 8 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 8 of 26

Protected Information. No disclosure of Protected Information may be provided to an expert or
consultant that is involved in competitive decision-making, as defined by US. Steel v. United
States, 730 F.2d 1465, 1468 n.3 (Fed. Cir, 1984), on behalf of a Party or a competitor of a Party,
unless that expert or consultant otherwise qualifies under paragraph 1.E.7.c to receive the
Protected Information.

Cc, A Party desiring to disclose Protected Information to a technical adviser shall also
give prior written notice of the intended disclosure by email to all counsel of record in the
litigation, and the Producing Party shall have seven business days after such notice is given to
object in writing to the disclosure. The Party desiring to disclose Protected Information to a
technical adviser must provide the following information for each technical adviser: name,
address, curriculum vitae, current employer, title, job responsibilities, employment history for the
past three years including the name of each entity for whom the adviser has worked during that
time, any past or present affiliation, whether on an employment or consulting basis, with the
Receiving Party, a listing of cases in which the witness has testified as an expert at trial or by
deposition within the preceding five years, and an identification of any patents or patent
applications in which the technical adviser is identified as an inventor or applicant, is involved
in prosecuting or maintaining, or has any pecuniary interest. No Protected Information shall be
disclosed to such expert(s) or consultant(s) until after the expiration of the foregoing notice
period and resolution of any objection.

D. A Producing Party objecting to disclosure of Protected Information to a technical
adviser shall, within seven (7) business days of receiving notice of the intended disclosure, state
with particularity the ground(s) of the objection. The objecting Party’s consent to the disclosure
of Protected Information to a technical adviser shall not be unreasonably withheld, and its

-8-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document18 Filed 12/22/20 Page 9 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 9 of 26

objection must be based on that Party’s good faith belief that disclosure of its Protected
Information to the technical adviser will result in specific business or economic harm to that
Party. If the Producing Party raises no such objection within seven (7) business days of
receiving notice of the intended disclosure, the technical adviser shall be deemed qualified to
receive the Protected Information described in the notice of intended disclosure.

E. If, after consideration of the objection, the Party desiring to disclose the Protected
Information to a technical adviser refuses to withdraw the technical adviser, that Party shall
provide notice to the objecting Party and the Parties shall in good faith attempt to resolve the
objection informally. Thereafter, if the informal efforts do not resolve the dispute within three
business days of receiving such notice, the Party objecting to disclosure of Protected Information
may, within seven (7) business days of receiving such notice, file a motion requesting that the
technical advisor not be allowed to view the Protected Information. A failure to file a motion
within the seven (7) business day period, absent an agreement of the Parties to the contrary or for
an extension of such seven (7) business day period, shall operate to allow disclosure of the
Protected Information to the technical adviser objected to. The Parties agree to cooperate in
good faith to shorten the time frames set forth in this paragraph if necessary to abide by any
discovery or briefing schedules.

F, The objecting Party shall have the burden of showing by a preponderance of the
evidence that the disclosure sought should be prohibited. The Protected Information subject to
the objection shall not be disclosed to the technical advisor objected to unless and until the Court

determines that the disclosure should be allowed.

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 10 of 26
Case 1:20-cvy-10195-CM Document 16-1 Filed 12/16/20 Page 10 of 26

G. Without the express prior written consent of the Defendant that produced the
Protected Information, no expert or consultant retained by a Defendant in this matter shall have
access to Protected Information produced by another Defendant, if any, in this matter.

Ili. CHALLENGES TO CONFIDENTIALITY DESIGNATIONS

A. The Parties shall use reasonable care when designating documents or information
as Protected Information. Nothing in this Order shall prevent a Receiving Party from contending
that any documents or information designated as Protected Information have been improperly
designated. A Receiving Party may at any time request that the Producing Party cancel or
modify the Protected Information designation with respect to any document or information
contained therein.

B. A Party shall not be obligated to challenge the propriety of a designation of any
category of Protected Information at the time of production, and a failure to do so shall not
preclude a subsequent challenge thereto. Such a chailenge shall be written, shall be served on
counsel for the Producing Party, and shall particularly identify the documents or information that
the Receiving Party contends should be differently designated. The Parties shall use their best
efforts to resolve promptly and informally such disputes. If an agreement cannot be reached
within five (5) business days after receipt of the Receiving Party’s written challenge, the
Receiving Party may request that the Court cancel or modify a designation. The burden of
demonstrating the confidential nature of any information shall at all times be and remain on the
designating Party.

C, Until a determination by the Court, the information in issue shall be treated as

having been properly designated and subject to the terms of this Order.

-10-

AGREED PROTECTIVE ORDER

 

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 11 of 26
Case 1:20-cyv-t0195-CM Document 16-1 Filed 12/16/20 Page 11 of 26

IV. LIMITATIONS ON THE USE OF PROTECTED INFORMATION

A. All Protected Information shall be held in confidence by each person to whom it
is disclosed, shall be used only for purposes of this litigation, shall not be used for any business
purpose or in connection with any other proceeding, including without limitation any other
litigation, patent prosecution or acquisition, patent reexamination or reissue proceedings,
opposition proceeding, or any business or competitive purpose or function, and shall not be
distributed, disclosed or made available to any person who is not entitled to receive such
information as herein provided. All produced Protected Information shall be carefully
maintained so as to preclude access by persons who are not entitled to receive such information.

B. Except as may be otherwise ordered by the Court, any person may be examined as
a witness at depositions and trial and may testify concerning all Protected Information of which
such person has prior knowledge. Without in any way limiting the generality of the foregoing:

I. A present or former director, officer, and/or employee of a Producing
Party may be examined and may testify concerning all Protected Information which has been
produced by that Party and of which the witness has personal knowledge; provided that Protected
Information may not be disclosed to a former director, officer, and/or employee unless (a) the
document containing the Protected Information indicates on its face that it was previously
created by or transmitted to that person or (b) the Producing Party has consented to such
disclosure or the Court has specifically permitted it.

2. Any person other than the witness, his or her attorney(s), or any person
qualified to receive Protected Information under this Order shall be excluded from the portion of
the examination concerning such information, unless the Producing Party consents to persons
other than qualified recipients being present at the examination. If the witness is represented by

-l1-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 12 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 12 of 26

an attorney who is not qualified under this Order to receive such information, then prior to the
examination, the attorney must provide a signed statement, in the form of Exhibit A hereto, that
he or she will comply with the terms of this Order and maintain the confidentiality of Protected
Information disclosed during the course of the examination. In the event that such attorney
declines to sign such a statement prior to the examination, the Parties, by their attorneys, shall
jointly seek a protective order from the Court prohibiting the attorney from disclosing Protected
Information.

3. All transcripts of depositions, exhibits, answers fo interrogatories,
pleadings, briefs, and other documents submitted to the Court, which have been designated as
Protected Information, or which contain information so designated, shall be filed with the Court
under seal in the manner prescribed by the Court for sealed filings.

4, Outside attorneys of record for the Parties are hereby authorized to be the
persons who may retrieve confidential exhibits and/or other confidential matters filed with the
Court upon termination of this litigation without further order of this Court, and are the persons
to whom such confidential exhibits or other confidential matters may be returned by the Clerk of
the Court, if they are not so retrieved. No material or copies thereof so filed shall be released
except by order of the Court, to outside counsel of record, or as otherwise provided for
hereunder.

5. Protected Information shall not be copied or otherwise produced by a
Receiving Party, except for transmission to qualified recipients, without the written permission
of the Producing Party, or, in the alternative, by further order of the Court. Nothing herein shall,
however, restrict a qualified recipient from making working copies, exhibits, abstracts, digests
and analyses of CONFIDENTIAL and CONFIDENTIAL ATTORNEYS EYES ONLY

-12-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 13 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 13 of 26

information for use in connection with this litigation and such working copies, exhibits,
abstracts, digests and analyses shall be deemed Protected Information under the terms of this
Order. Further, nothing herein shall restrict a qualified recipient from converting or translating
CONFIDENTIAL and CONFIDENTIAL ATTORNEYS EYES ONLY information into machine
readable form for incorporation into a data retrieval system used in connection with this action,
provided that access to that Protected Information, in whatever form stored or reproduced, shall
be limited to qualified recipients.

6. A portion of a deposition transcript may be designated CONFIDENTIAL
or CONFIDENTIAL ATTORNEYS EYES ONLY by an appropriate statement at the time such
testimony is given _ or thereafter by notifying the other Parties in writing of the portions of such
testimony to be so designated within fourteen (14) days from receipt of the final certified
transcript. Upon such request, the reporter shall mark on the title page the original and all copies
of the transcript as designated. Deposition transcripts shall be treated as CONFIDENTIAL
ATTORNEYS EYES ONLY until the expiration of the time period to make a confidentiality
designation. Any Party wishing to disclose the transcript or information therein prior to the
expiration of this period may provide written notice of its intent to treat the transcript as non-
confidential; on receipt of such notice, any Party wanting to maintain any portion of the
transcript as Protected Information must designate the confidential portions within five (5)
business days, or else the transcript may be treated as non-confidential.

7. Any Protected Information that is used in the taking of a deposition shall
remain subject to the provisions of this Protective Order, along with the transcript pages of the
deposition testimony dealing with such Protected Information. In such cases the court reporter
shall be informed of this Protective Order and shall be required to operate in a manner consistent

~13-

AGREED PROTECTIVE ORDER

 

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 14 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 14 of 26

with this Protective Order. In the event the deposition is videotaped, the original and all copies of
the videotape shall be marked by the video technician to indicate that the contents of the
videotape are subject to this Protective Order, substantially along the lines of “This videotape
contains confidential testimony used in this case and is not to be viewed or the contents thereof
to be displayed or revealed except pursuant to the terms of the operative Protective Order in this
matter or pursuant to written stipulation of the Parties.”

8. Counsel for any Producing Party shall have the right to exclude from cral
depositions, other than the deponent, deponent’s counsel, the reporter and videographer (if any),
any person who is not authorized by this Protective Order to receive or access Protected
Information based on the designation of such Protected Information, Such right of exclusion
shall be applicable only during periods of examination or testimony regarding such Protected
Information.

C, No Party may remove, or cause to be removed, Protected Information produced
by another Party from the territorial boundaries of the United States of America. Without
limitation, this prohibition extends to Protected Information (including copies) in physical and
electronic form. The viewing of Protected Information through electronic means outside the
territorial limits of the United States of America is similarly prohibited. Notwithstanding this
prohibition, Protected Information, to the extent otherwise permitted by law, may be taken
outside the territorial limits of the United States if it is reasonably necessary for a deposition in
this litigation taken in a foreign country. The restrictions contained within this paragraph may be
amended through the consent of the producing Party to the extent that such agreed to procedures

conform with applicable export control laws and regulations.

-14-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 15 of 26

Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 15 of 26

D. Nothing in this Order shall restrict in any way the use or disclosure of Protected
Information by a Receiving Party: (i) previously produced, disclosed and/or provided by the
Producing Party to the Receiving Party or a non-party without an obligation of confidentiality
and not by inadvertence or mistake; (ii) with the consent of the Producing Party; or (iii) pursuant
to order of the Court.

E. The Parties agree to meet and confer prior to the pretrial conference to negotiate a
proposal for treatment of Protected Information at trial to be submitted for approval by the Court.
In addition, the Parties will not oppose any request by the Producing Party that the courtroom
should be sealed, if allowed by the Court, during the presentation of any testimony relating to or
involving the use of any Protected Information,

Vv. NON-PARTY USE OF THIS PROTECTIVE ORDER

A. A nonparty producing information or material voluntarily or pursuant to a
subpoena or a court order may designate such material or information as Protected Information
pursuant to the terms of this Protective Order.

B. A nonparty's use of this Protective Order to protect its Protected Information does
not entitle that nonparty access to the Protected Information produced by any Party in this case.

VI. NO WAIVER OF PRIVILEGE

A. Nothing in this Protective Order shall require disclosure of information that a
Party contends is protected from disclosure by the attorney-client privilege, the work product
immunity or other privilege, doctrine, right, or immunity. If information subject to a claim of
attorney-client privilege, work product immunity, or other privilege, doctrine, right, or immunity
is nevertheless inadvertently or unintentionally produced or made available for inspection, such
disclosure shall in no way prejudice or otherwise constitute a waiver or estoppel as to any such

-15-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 16 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 16 of 26

privilege, doctrine, right or immunity, or other ground for withholding production to which the
Producing Party would otherwise be entitled to assert. Any Party that inadvertently produces or
makes available for inspection materials protected by the attorney-client privilege, work product
privilege, or other privilege, doctrine, right, or immunity may obtain the return of those materials
by promptly notifying the recipient(s). The Producing Party shall provide a privilege log for any
relevant inadvertently produced materials as soon as reasonably possible after requesting their
return. The recipient(s) shall gather and return all copies of the privileged material to the
Producing Party no later than five (5) business days after receiving a request for their return,
except for any pages containing privileged markings by the recipient, which pages shall instead
be destroyed and certified as such by the recipient to the Producing Party. The recipient shall
also destroy and certify such destruction within five (5) business days after receiving a request
for return of inadvertently produced materials all documents or parts thereof summarizing or
otherwise disclosing the content of the inadvertently produced material and shal] not use such
material for any purpose. Notwithstanding this provision, outside litigation counsel of record are
not required to delete information that may reside on their respective firm’s electronic back-up
systems that are over-written in the normal course of business.

B. If the Receiving Party contests the privilege or work product designation by the
Producing Party, the Receiving Party shall give the Producing Party written notice of the reason
for the disagreement. The Receiving Party may seek an Order from the Court compelling the
production of the material. If no such Order is sought within thirty (30) days, then all copies of
the disputed document shall be returned in accordance with paragraph VILA. Absent a Court

Order to the contrary, the Parties hereby agree and stipulate that any privilege or immunity that

-16-

AGREED PROTECTIVE ORDER

 

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 17 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 17 of 26

was originally present will remain intact once any such document is returned or confirmed as
destroyed by the recipient.
VII NO WAIVER OF PROTECTION

A. Inadvertent or unintentional production of documents or things containing
Protected Information which are not designated as one or more of the two categories of Protected
Information at the time of production shall not be deemed a waiver in whole or in part of a claim
for confidential treatment. With respect to documents, the Producing Party shall notify ail
Receiving Parties that such documents are protected under one of the categories of this Order
within fourteen (14) days of the Producing Party learning of the inadvertent failure to designate.
The Producing Party shall reproduce the Protected Information with the correct confidentiality
designation within seven (7) days upon its notification to the Receiving Parties. Within seven (7)
days of receiving the Protected Information with the correct confidentiality designation, the
Receiving Parties shall return or securely destroy and certify such destruction, at the Producing
Party's option, all Protected Material that was not designated properly.

B. In the event of any disclosure of Protected Information other than in a manner
authorized by this Protective Order, including any unintentional or inadvertent disclosure, the
Party responsible for having made such disclosure, and each Party with knowledge thereof, shall
immediately notify counsel for the Producing Party and provide to such counsel all known
relevant information concerning the nature and circumstances of the disclosure. The responsible
disclosing Party shall also make every effort to further prevent unauthorized disclosure,
including retrieving all copies of the Protected Information from the recipient(s) thereof, and
securing the agreement of the recipients not to further disseminate the Protected Information in
any form. Compliance with the foregoing shall not prevent the Producing Party from secking

-|7-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 18 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 18 of 26

further relief from the Court. Unauthorized or inadvertent disclosure does not change the status
of Protected Information or waive the right to hold the disclosed document or information as
Protected.

C A Receiving Party shall not be in breach of this Order for any use of such
Protected Information before the Receiving Party receives the Protected Information with the
correct confidentiality designation, unless an objectively reasonable person would have realized
that the Protected Information should have been appropriately designated with a confidentiality
designation under this Order. Once a Receiving Party has received notification of the correct
confidentiality designation for the Protected Information with the correct confidentiality
designation, the Receiving Party shall treat such Protected Information at the appropriately
designated level pursuant to the terms of this Order. Notwithstanding the above, a subsequent
designation of Protected Information shall apply on a going forward basis only and shall not
disqualify anyone who reviewed Protected Information while the materials were not
appropriately marked from engaging in any activities otherwise permitted by this Order.

VUE MISCELLANEOUS PROVISIONS

A. The computation of any period of time prescribed or allowed by this Order shall
be governed by the provisions for computing time set forth in Federal Rules of Civil Procedure
6.

B, Any of the notice requirements herein may be waived, in whole or in part, but
only in writing signed by counsel of record for the Party against whom such waiver will be
effective,

C. The provisions of this Order shall continue to be binding after final termination of
this case until a Producing Party agrees otherwise in writing or a court order otherwise directs.

-18-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 19 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 19 of 26

Except as otherwise herein, within sixty days after the entry of a final non-appealable judgment
or order, or the complete settlement of all claims asserted against all Parties in this action, each
Party (including technical advisors who received Protected Information) shall, at the option of
the Producing Party, either return or destroy all physical objects and documents which embody
Protected Information it has received, and shall destroy in whatever form stored or reproduced,
all physical objects and documents, including but not limited to, correspondence, memoranda,
notes and other work product materials, which contain or refer to any category of Protected
Information, Afl Protected Information not embodied in physical objects and documents shall
remain subject to this Order. In the event that a Party is dismissed before the entry of a final
non-appealable judgment or order, this same procedure shall apply to any Protected information
received from or produced to the dismissed Party. Notwithstanding this provision, outside
litigation counsel of record are not required to delete information that may reside on their
respective firm’s electronic back-up systems that are over-written in the normal course of
business. Notwithstanding the foregoing, outside counsel shall be entitled to maintain two (2)
copies of all pleadings, motions and trial briefs (including all supporting and opposing papers
and exhibits thereto), written discovery requests and responses (and exhibits thereto), deposition
transcripts (and exhibits thereto), trial transcripts, and exhibits offered or introduced into
evidence at any hearing or trial, and their attorney work product which refers or is related to any
Protected Information for archival purposes only. Any such archived copies that contain or
constitute Protected Information remain subject to this Order and shall be maintained in
confidence by outside counsel for the Party retaining the materials. All Parties that have
received any such Protected Information shall certify in writing that all such materials have been
returned to the respective outside counsel of the producing Party or destroyed.

-|9-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 20 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 20 of 26

D. If at any time Protected Information in any form is subpoenaed by any court,
arbitral, administrative or legislative body, or are otherwise requested in discovery, the person
ot entity to whom the subpoena or other request is directed shall immediately (a) notify in
writing the person or entity who caused the subpoena or other request to issue that some or all
of the material covered by the subpoena or request is subject to a Protective Order and include
a copy of this Order with such notice, (b) give written notice thereof to every Party or nonparty,
and their counsel, who has produced such documents and include a copy of the subpoena or
request with such notice, and (c} provide each such Producing Party or nonparty with an
opportunity to object to the production of such documents. The person or entity to whom the
subpoena or other request is directed shall not take any position concerning the propriety of
such request or subpoena or the discoverability of the information sought thereby that is
adverse to any Producing Party or producing nonparty opposing the request for production of
such documents or materials, If a Producing Party or nonparty does not take steps fo prevent
disclosure of such documents within ten business days of the date written notice is given, the
Party to whom the referenced subpoena is directed may produce such documents in response
thereto, but shall take all reasonable measures to have such documents treated in accordance
with terms of this Protective Order.

E, Testifying experts shall not be subject to discovery of any draft of their reports in
this case and such draft reports, notes, outlines, or any other writings leading up to an issued
report(s) in this litigation are exempt from discovery, In addition, all communications between
counsel for a Party and that Party’s testifying expert(s) related to the content of expert reports are
exempt from discovery, provided that this limitation on discovery does not permit a Party to
withhold any material relied upon by testifying experts solely on the ground that such material

-20-

AGREED PROTECTIVE ORDER

 

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 21 of 26

Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 21 of 26

was provided to the expert by counsel. All materials generated by a testifying expert with
respect to that person’s work are also exempt from discovery unless they identify facts, data or
assumptions relied upon by the expert in forming any opinions in this litigation and such
information is not already disclosed in the expert’s report.

F, No Party shall be required to identify on their respective privilege log any
privileged document or communication related directly to this litigation (i.e. a privileged
document or communication made in connection with or as a result of this lawsuit, rather than in
the ordinary course of business) dated on or after the filing of this lawsuit, which absent this
provision, the Party would have been obligated to so identify on said privilege log. The Parties
shall exchange their respective privilege document logs at a time to be agreed upon by the Parties
following the production of documents.

G. Nothing in this Order shall limit any Producing Party's use of its own documents or
shall prevent any Producing Party from disclosing its own Protected Information to any person.
Such disclosures shall not affect any CONFIDENTIAL or CONFIDENTIAL ATTORNEYS EYES
ONLY designation made pursuant to the terms of this Order so long as disclosure is made in a
manner which is reasonably calculated to maintain the confidentiality of the information,

H, This Order is not a waiver of any applicable privilege or any objection that might
be raised as to a discovery request or the admissibility of evidence. Nothing in this Protective
Order shall be construed to prevent counsel from advising their clients with respect to this case
based in whole or in part upon Protected Information, provided counsel does not disclose the
Protected Information itself except as provided in this Order.

L The United States District Court for the Southern District of New York is
responsible for the interpretation and enforcement of this Agreed Protective Order. After

-2\-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 22 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 22 of 26

termination of this litigation, the provisions of this Agreed Protective Order shail continue to be
binding except with respect to those documents and information that become a matter of public
record. This Court retains and shall have continuing jurisdiction over the Parties and recipients
of the Protected Information for enforcement of the provision of this Agreed Protective Order
following termination of this litigation. All disputes concerning Protected Information produced
under the protection of this Agreed Protective Order shall be resolved by the United States
District Court for the Southern District of New York. In the event anyone shall violate or
threaten to violate the terms of this Protective Order, the aggrieved designating Party may
immediately apply to obtain injunctive relief against any such person violating or threatening to
violate any of the terms of this Protective Order,

J. Nothing in this Protective Order shall preclude or impede outside litigation
counsel of record's ability to communicate with or advise their client in connection with this
litigation only based on such counsel's review and evaluation of Protected Information, provided
however, that such communications or advice shall not disclose or reveal the substance or
content of any Protected Information other than as permitted under this Protective Order.

K. Each of the Parties agrees to be bound by the terms of this Protective Order as of
the date counsel for such Party executes this Protective Order, at which time the provisions of
this Order shall retroactively apply to any Protected Information obtained by that Party or its
counsel prior to execution, even if prior to entry of this order by the Court.

L. This Protective Order shall be binding upon the Parties and their attorneys,
successors, executors, personal representative, administrators, heirs, legal representatives,
assigns, subsidiaries, divisions, employees, agents, independent contractors, or other persons or
organizations over which they have control.

-23-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 23 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 23 of 26

M. All notices required by this Protective Order are to be served on the attorney(s)

for the Plaintiff and Defendant.

SO STIPULATED, THROUGH COUNSEL OF RECORD.

-23-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 24 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 24 of 26

ADDENDUM

THE FOLLOWING ADDENDUM IS DEEMED INCORPORATED INTO THE PARTIES’
STIPULATION AND CONFIDENTIALITY ORDER:

The parties understand that the Court's “so ordering” of this stipulation does not make the
Court a party to the stipulation or imply that the Court agrees that documents designated as
“Confidential” by the parties are in fact confidential.

It has been this Court's consistent experience that confidentiality stipulations are abused
by parties and that much material that is not truly confidential is designated as such, The Court
does not intend to be a party to such practices. The Court operates under a presumption that the
entire record should be publicly available.

The Court does not ordinarily file decisions under seal or redact material from them. If
the Court issues a decision in this case that refers to “confidential” material under this
stipulation, the decision will not be published for ten days. The parties must, within that ten-day
period, identify to the Court any portion of the decision that one or more of them believe should
be redacted, provide the Court with the purportedly confidential material, and explain why that
material is truly confidential. The Court will then determine whether the material is in fact
genuinely deserving of confidential treatment. The Court will only redact portions of a publicly
available decision if it concludes that the material discussed is in fact deserving of such
treatment. The Court's decision in this regard is final.

If this addendum is acceptable to the parties, the Court will sign their proposed
confidentiality stipulation, subject to the addendum. If this addendum is not acceptable, the Court
will not sign the stipulation, and should allegedly confidential material be produced, the parties
will be referred to the magistrate judge for a document by document review and decision on

whether that document should be subject to confidential treatment.
-24-

AGREED PROTECTIVE ORDER

 
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 25 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 25 of 26

So ORDERED this” ~ day of December, 2020. noo

  

oot
foe

Honorable Colleen McMahon, U.S.D.J.

 

 

 

-25-

AGREED PROTECTIVE ORDER
Case 1:20-cv-10195-CM Document 18 Filed 12/22/20 Page 26 of 26
Case 1:20-cv-10195-CM Document 16-1 Filed 12/16/20 Page 26 of 26

EXHIBIT A

I acknowledge and

3

 

declare that I have received a copy of the Protective Order (“Order”) in Geigtech East Bay
LLC. v. Lutron Electronics Co., Inc.; Civil Action No, 1:20-cy-10195-CM pending in the
Southern District of New York. Having read and understood the terms of the Order, I agree
to be bound by the terms of the Order and consent to the jurisdiction of said Court for the

purpose of any proceeding to enforce the terms of the Order,

Name of individual:

Present occupation/job description:

 

Name of Company or Firm:

Address:

 

Dated:

 

 

Signature:

59532/000 [-21 865851 v1

 
